Citation Nr: 0636698	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an initial compensable evaluation for 
venereal warts.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970, and served in the National Guard from which he 
retired in March 1996.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In an August 2003 Board decision, that set out the lengthy 
procedural posture of this case, the Board found that new and 
material evidence was not submitted to reopen the veteran's 
claim of entitlement to service connection for hypertensive 
disease.  At that time, the Board remanded the veteran's 
claim for an initial compensable rating for venereal warts to 
the RO for further development.  

In November 2003, a Deputy Vice Chairman of the Board denied 
the veteran's motion for reconsideration of the Board's 
decision that declined to reopen the previously denied claim 
for service connection for hypertensive disease.

Also, in July 2006, the veteran submitted a formal claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  The matter is 
referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected venereal warts are manifested by more than slight, 
if any, recurrent itching, without exfoliation or exudation 
on a non-exposed surface or small area.

2.  The veteran's venereal warts are not disfiguring and do 
not extend over an area that is at least five percent of his 
entire body, with no exposed areas involved; nor are there 
are symptomatic scars or areas of disfigurement or any 
limitation of function and the warts do not require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for venereal warts have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.20, 4.118, Diagnostic Codes (DCs) 7801-06, 
7813, 7819 (2002), effective prior to August 30, 2002; 
38 C.F.R. § 4.118, DCs 7801-7806, 7813, 7819, 7820 (2006), 
effective August 30, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court) 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as the veteran's 
increased claim is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim. 

In July and December 2002, prior to the December 2002 rating 
decision, and in August 2003, February 2004, and April 2005, 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the letters issued by the 
RO clarified what evidence would be required to establish an 
initial compensable rating for venereal warts.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  

Further, in the December 2002 rating action that granted 
service connection appellant was instructed what the bases 
for the assigned rating was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2002 rating decision as an instrument 
of notice in this case is cured by the subsequent de novo 
review by the December 2002 SOC and March 2006 SSOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Indeed, in a March 2006 
signed statement, the veteran said that he had no additional 
information to submit.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.  Thus, the Board may proceed 
without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a September 2002 rating decision, the RO granted service 
connection for venereal warts, and assigned a noncompensable 
disability evaluation under DC 7819.  The RO reached that 
determination, in large measure, upon review of service 
medical records that indicate the veteran was treated for 
venereal warts in service.  When examined for discharge in 
June 1970, he gave a history of venereal disease, although 
venereal warts were not noted on examination at that time.

Post service, a February 1972 VA examination report indicates 
no dermatological problems and no scars.

A September 1995 administrative decision from the Social 
Security Administration (SSA) reflects that the veteran was 
found eligible for benefits as of October 1994.  He was found 
totally disabled due to transient ischemic attacks with 
dysarthria and right hemiparesis, agenesis of the left 
internal carotid artery, hypertension, seizures, and sleep 
apnea.

A January 2002 VA outpatient record indicates the veteran 
complained of a skin rash in his groin and wart over his 
penis.  On examination, a mild groin skin irritation was 
noted and a "leprotomy" scar.

According to a December 2002 record from Dr. R.M., the 
veteran was treated for genital warts that "come & go for 20 
years".  The diagnosis was genital warts and scars.  When 
seen in January 2003, Dr. R.M. noted that the genital warts 
were clearing and the veteran was advised to continue using 
the prescribed topical cream.

A December 2004 VA outpatient medical record indicates a skin 
evaluation was not referable to findings of venereal warts.

In an April 2005 signed statement, the veteran's wife said he 
recently informed her that all the women in his life had 
gynecological problems that could have come from recurrent 
venereal warts.  She noted he recently saw Dr. R.M. who 
removed a wart that occurred after 20 years.

VA outpatient records dated in October 2005 indicate there 
was no rash on the veteran's body when he was examined.

The veteran underwent VA skin examination in January 2006.  
According to the examination report, he gave a history of 
discovering a lesion on the dorsal aspect of the foreskin of 
his penis in service in 1968.  He was treated in the base 
infirmary and diagnosed with a venereal wart.  The veteran 
said Hydrocortisone cream was prescribed for daily use and 
the lesion disappeared after treatment.  The veteran denied 
any additional problem until two years ago, when the wart 
reappeared.  He was treated by his local physician who 
removed the lesion by use of silver nitrate.  The topical 
cream was again prescribed for daily use to help with the 
inflammation, but the veteran said he continued to regularly 
use it.  He denied any additional problem after that and 
denied any flare-ups or pain.  The veteran denied any other 
treatment for the disorder and any progression of it.  He 
said the lesion did not present any problems for him on 
active duty or while he was employed.  He was retired since 
1994 after having a cerebrovascular accident.  He denied any 
functional disability secondary to the lesions.  The veteran 
was independent in activities of daily living, transfers, and 
ambulation.

On examination, the veteran did not appear in any acute 
distress.  His penis was uncircumcised with no scarring.  The 
skin was evenly pigmented, and there was no lesion or rash 
eruption present.  There was no crusting, scaling, or 
inflammation, and no disfigurement.  There was 0 percent of 
exposed areas affected and 0 percent of the entire body area 
affected.  The clinical impression was normal skin exam.  

In his numerous written statements in support of his claim, 
including in April 2005, the veteran maintains that his 
service-connected penile venereal warts caused scars and 
scratch marks from freezing and burning treatments.  He said 
the skin over his foreskin had an odor, even after bathing.  
He reported constant itching due to the warts.  In more 
recent statements dated in 2005 and 2006, the veteran argued 
that his prostate cancer could have been caused by the 
service-connected papillomavirus (venereal warts).  In a 
March 2006 statement, he reported unbearable itching 
associated with his venereal warts.



III.	Legal Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the December 2002 rating decision 
granted service connection and the currently assigned 
noncompensable disability evaluation.  In December 2002, the 
RO received the veteran's claim for a compensable rating for 
his service- connected venereal warts.  The Court addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (codified at 38 C.F.R. § 4.118).  The modifications 
to the Rating Schedule changed the criteria for rating scars 
under DCs 7800-7805 (codified at 38 C.F.R. § 4.118, DCs 7800-
7805).  The new rating criteria changed the basis for 
evaluating disfiguring scars, and include eight specific 
characteristics of disfigurement to be considered in 
evaluating disfigurement of the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).  In VAOPGCPREC 7-2003, VA's General 
Counsel held that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.

The veteran's service-connected venereal warts are currently 
rated (and have been since service connection was initially 
established) as noncompensable under DC 7819 regarding benign 
skin growths (2002) or benign skin neoplasms (2006).  A note 
in the Rating Schedule under the former criteria provided 
that disabilities evaluated under DCs 7807 through 7819 were 
to be rated by analogy to scars, disfigurement, etc., or 
eczema under DC 7806.  38 C.F.R. § 4.118.  

According to the old rating criteria, dermatophytosis is 
rated, by analogy, to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, DC 7813 (2002).

As scars and disfigurement were not applicable in the 
veteran's case, his skin condition can be rated pursuant to 
DC 7806.  Although Dr. R.M. diagnosed genital warts and scars 
in the December 2002 treatment record, as set forth above, 
the January 2006 VA examiner specifically reported no penile 
scarring. 

Under DC 7806, effective prior to August 30, 2002, a 
noncompensable rating was warranted where the skin disability 
was productive of slight, if any, exfoliation, exudation or 
itching, or on a non exposed surface or small area.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, effective August 30, 2002 a 
note states that benign skin neoplasms of infections of the 
skin not listed elsewhere (DC 7820) should be rated depending 
upon the predominant disability (disfigurement of head, face, 
or neck, scars, or impairment of function, or dermatitis), 
under the appropriate DCs.  In this case, the RO has rated 
the veteran pursuant to the DC regarding eczema.  The revised 
criteria provide that if the dermatitis or eczema covers an 
area of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating provides requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an initial compensable 
evaluation is not warranted for the veteran's service-
connected venereal warts.  In this case, the veteran's 
venereal warts are not on an exposed area.  There is no 
exfoliation, exudation, or itching.  There is no skin 
disorder covering at least 5 percent of the veteran's body or 
of the feet.  The veteran's skin disorder of the penis has 
not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The 
veteran's venereal warts have not had any active inflammation 
or fungal infection.  In fact, it appears he was only treated 
for the warts once, in December 2002, since his discharge 
from service, more than 35 years ago.

When examined by VA in January 2006, the examiner reported 
that the veteran's penis showed no scarring, the skin was 
evenly pigmented, and there was no lesion or rash eruption 
present.  There was no crusting, scaling, or inflammation and 
no disfigurement.  There was 0 percent of exposed areas 
affected and 0 percent of the entire body area affected.  The 
clinical impression was normal skin exam.  

The veteran is competent to report that he has itching in his 
genital area.  His wife is competent to report the same.  
However, the objective medical evidence, which is more 
reliable, shows no active disease or manifestations of the 
described criteria for a compensable rating from the date of 
service connection, April 2001.  The Board notes the 
veteran's repeated assertions to the effect that his service-
connected venereal warts caused his prostate cancer.  Even 
assuming, arguendo, that the veteran is correct, a 
compensable rating is still not warranted for venereal warts, 
as service connection for prostate cancer was granted by the 
RO in an October 2005 rating decision that awarded a 
compensable disability evaluation.  Thus, the veteran is 
already being compensated by VA for his prostate cancer. 

Thus, an initial compensable rating for venereal warts is not 
warranted.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
venereal warts, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.




ORDER

An initial compensable evaluation for venereal warts is 
denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


